     Case 1:19-cv-00346-RJJ-RSK ECF No. 4 filed 05/06/19 PageID.13 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


SUSAN ALDRICH,

               Plaintiff,
                                                              CASE NO. 1:19-CV-346
v.
                                                              HON. ROBERT J. JONKER
INNISFREE HOTELS, INC.,

               Defendant.
                                   /


        On May 3, 2019, the parties submitted a proposed stipulated order for approval of settlement

agreement (ECF No. 3). The parties have submitted the settlement agreement for in camera review,

and this Court has reviewed the settlement agreement.

        As interpreted by the Supreme Court, the Fair Labor Standards Act (FLSA), 29 U.S.C.

§§ 201-19 (2000), permits parties in certain FLSA cases to resolve a disputed claim through a

settlement agreement approved as fair and reasonable by a district court. D.A. Schulte, Inc. v. Gangi,

328 U.S. 108 (1946); Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697 (1945). The Court, having

reviewed the agreement, is satisfied that it is a fair and reasonable settlement of a disputed claim.

The Court is returning the original settlement agreement to counsel for safekeeping and is not filing

the agreement with the Court.

        ACCORDINGLY, IT IS ORDERED:

        1.     The parties’ proposed stipulated order for approval of settlement agreement (ECF

               No. 3) is GRANTED.
  Case 1:19-cv-00346-RJJ-RSK ECF No. 4 filed 05/06/19 PageID.14 Page 2 of 2



        2.    This action is DISMISSED with prejudice based on the approved settlement

              agreement of the parties.



Date:    May 6, 2019                      /s/ Robert J. Jonker
                                          ROBERT J. JONKER
                                          CHIEF UNITED STATES DISTRICT JUDGE
